
	
		II
		111th CONGRESS
		1st Session
		S. 451
		IN THE SENATE OF THE UNITED STATES
		
			February 23, 2009
			Ms. Collins (for
			 herself, Ms. Mikulski,
			 Mrs. Hutchison, Ms. Stabenow, Mrs.
			 Lincoln, Ms. Landrieu,
			 Mrs. Boxer, and Mr. Corker) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Banking, Housing, and Urban Affairs
		
		A BILL
		To require the Secretary of the Treasury to mint coins in
		  commemoration of the centennial of the establishment of the Girl Scouts of the
		  United States of America.
	
	
		1.Short titleThis Act may be cited as the
			 Girl Scouts USA Centennial
			 Commemorative Coin Act.
		2.FindingsThe Congress finds as follows:
			(1)The Girl Scouts of the United States of
			 America is the world’s preeminent organization dedicated solely to girls where
			 they build character and skills for success in the real world.
			(2)In 1911, Juliette
			 Gordon Low met Sir Robert Baden-Powell, a war hero and the founder of the Boy
			 Scouts.
			(3)With
			 Baden-Powell's help and encouragement, Juliette Gordon Low made plans to start
			 a similar association for American girls.
			(4)On March 12, 1912,
			 Juliette Gordon Low organized the first 2 Girl Scout Troops in Savannah,
			 Georgia consisting of 18 members.
			(5)Low devoted the
			 next 15 years of her life to building the organization, which would become the
			 largest voluntary association for women and girls in the United States.
			(6)Low drafted the
			 Girl Scout laws, supervised the writing of the first handbook in 1913, and
			 provided most of the financial support for the organization during its early
			 years.
			(7)The Girl Scouts of the United States of
			 America was chartered by the United States Congress in 1950 in title 36, United
			 States Code.
			(8)Today there are
			 more than 3,700,000 members in 236,000 troops throughout the United States and
			 United States territories.
			(9)Through membership in the World Association
			 of Girl Guides and Girl Scouts, Girls Scouts of the United States of America is
			 part of a worldwide family of 10,000,000 girls and adults in 145
			 countries.
			(10)More than 50,000,000 American women enjoyed
			 Girl Scouting during their childhood—and that number continues to grow as Girl
			 Scouts of the United States of America continues to inspire, challenge, and
			 empower girls everywhere.
			(11)March 12, 2012, will mark the 100th
			 Anniversary of the Girl Scouts of the United States of America.
			3.Coin
			 specifications
			(a)$1 Silver
			 CoinsThe Secretary of the
			 Treasury (hereafter in this Act referred to as the Secretary)
			 shall mint and issue not more than 350,000 $1 coins in commemoration of the
			 centennial of the Girl Scouts of the USA, each of which shall—
				(1)weigh 26.73
			 grams;
				(2)have a diameter of
			 1.500 inches; and
				(3)contain 90 percent
			 silver and 10 percent copper.
				(b)Legal
			 TenderThe coins minted under this Act shall be legal tender, as
			 provided in section 5103 of title 31, United States Code.
			(c)Numismatic
			 ItemsFor purposes of sections 5134 and 5136 of title 31, United
			 States Code, all coins minted under this Act shall be considered to be
			 numismatic items.
			4.Design of
			 coins
			(a)Design
			 Requirements
				(1)In
			 generalThe design of the
			 coins minted under this Act shall be emblematic of the centennial of the Girl
			 Scouts of the United States of America.
				(2)Designation and
			 inscriptionsOn each coin minted under this Act, there shall
			 be—
					(A)a designation of
			 the value of the coin;
					(B)an inscription of
			 the year 2011; and
					(C)inscriptions of
			 the words Liberty, In God We Trust, United
			 States of America, and E Pluribus Unum.
					(b)SelectionThe
			 design for the coins minted under this Act shall be—
				(1)selected by the Secretary, after
			 consultation with the Girl Scouts of the United States of America and the
			 Commission of Fine Arts; and
				(2)reviewed by the
			 Citizens Coinage Advisory Committee.
				5.Issuance of
			 coins
			(a)Quality of
			 CoinsCoins minted under this Act shall be issued in uncirculated
			 and proof qualities.
			(b)Mint
			 Facility
				(1)In
			 generalOnly 1 facility of the United States Mint may be used to
			 strike any particular quality of the coins minted under this Act.
				(2)Use of the united
			 states mint at west point, new yorkIt is the sense of the
			 Congress that the coins minted under this Act should be struck at the United
			 States Mint at West Point, New York, to the greatest extent possible.
				(c)Period for
			 IssuanceThe Secretary may issue coins under this Act only during
			 the calendar year beginning on January 1, 2011.
			6.Sale of
			 coins
			(a)Sale
			 PriceThe coins issued under this Act shall be sold by the
			 Secretary at a price equal to the sum of—
				(1)the face value of
			 the coins;
				(2)the surcharge
			 provided in section 7 with respect to such coins; and
				(3)the cost of
			 designing and issuing the coins (including labor, materials, dies, use of
			 machinery, overhead expenses, marketing, and shipping).
				(b)Bulk
			 SalesThe Secretary shall make bulk sales of the coins issued
			 under this Act at a reasonable discount.
			(c)Prepaid
			 Orders
				(1)In
			 generalThe Secretary shall accept prepaid orders for the coins
			 minted under this Act before the issuance of such coins.
				(2)DiscountSale
			 prices with respect to prepaid orders under paragraph (1) shall be at a
			 reasonable discount.
				7.Surcharges
			(a)In
			 GeneralAll sales of coins issued under this Act shall include a
			 surcharge of $10 per coin.
			(b)DistributionSubject to section 5134(f) of title 31,
			 United States Code, all surcharges received by the Secretary from the sale of
			 coins issued under this Act shall be paid to the Girl Scouts of the United
			 States of America to be made available for Girl Scout program development and
			 delivery.
			(c)AuditsThe Comptroller General of the United
			 States shall have the right to examine such books, records, documents, and
			 other data of the Girl Scouts of the United States of America as may be related
			 to the expenditures of amounts paid under subsection (b).
			
